DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 Response to Amendment
Applicants’ amendment, filed on 12/14/2020, in response to claims 1-6 rejection from the final office action (10/16/2020), by amending claim 1 is entered and will be addressed below. 
Election/Restrictions
Claims 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II. 
Claim Interpretations
The previously amended “a first length of a second channel” of claim 2 can be considered channel 107b, or 107A plus 132A and/or 134A in Applicants’ Fig. 1.

the first length has a lower heat transfer coefficient or heat transfer area than both the second length of the first channel and first length of the second channel”, the first “the first length” has to be “the first length of the first channel”, therefore, this is not considered as an 112 2nd issue (because there are two antecedent of the “first length”).

The claimed “heat transfer coefficient" of claim 1 is related a heat transfer from one wall to another wall, and depends on flow rate of medium at both sides of the wall, the conductivity/resistance of the wall body, and the thickness of the wall. 
Applicants’ Specification discloses “a sleeve of a thermally resistive material”, “a first length of the first channel is disposed at a greater distance subjacent to the working surface along the first length than along the second length and/or at a greater distance than is a length of the second heat transfer fluid channel” and “A thermal break, such as an evacuate space or non-metallic material“ ([0009]), and “modulating a flow rate of the first heat transfer fluid” of claim 7 substantially described these factors. Therefore, claim 1’s “heat transfer coefficient" will be examined inclusive all these interpretations.
The claimed “cross-sectional area” of claim 6 did not define the orientation of the cross-section, it will be examined inclusive horizontal, vertical, or a slant plane crossing the temperature-controlled component.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilchrist et al. (US 5846375, hereafter ‘375), in view of Arai et al. (US 20030160568, hereafter ‘568), Fink et al. (US 20040115947, hereafter ‘947), and Despesse (US 20110138838, hereafter ‘838).
‘375 teaches some limitations of:
Claim 1: FIG. 1 is a partial cross section view showing the basic components of a plasma etch machine which is designated generally by reference numeral 10 (col. 3, lines 56-59, the claimed “A plasma processing apparatus, comprising”):
A high frequency a.c. voltage is applied by power supply 30 between bottom electrode 14 (the cathode) and the grounded top electrode 12 (the anode). As a result, the etch chemicals between the two electrodes are reduced to a plasma to effect the etching process (col. 4, lines 13-17, the claimed “a plasma power source coupled to the process chamber to energize a plasma”), A semiconductor wafer 18 is mounted to upper surface 20 of bottom electrode 14 (col. 3, lines 61-62, the claimed “during processing of a workpiece disposed in the process chamber”);
wafer 18 is cooled during the etching process through a series of conduits 32a, 32b, 32c, and 32d embedded in the body 15 of bottom electrode 14. A coolant, typically water, flows into each conduit 32a-32d through inlets 34a-34d, respectively. The coolant flows out of each conduit 32a-32d through outlets 36a-36d (col. 4, lines 25-31), each conduit 32a-32d is connected to a coolant supply 38a-38d, respectively (col. 4, lines 38-39, the claimed “the process chamber including a temperature-controlled component 



‘375 does not teach the other limitations of:
Claim 1: wherein one of the first length of the first channel or the second length of the first channel comprises a thermally resistive channel sleeve, and the other of the first length of the first channel or the second length of the first channel does not include a thermally resistive channel sleeve, wherein the thermally resistive channel sleeve is on a first side of the one of the first length of the first channel or the second length of the first channel but not on a second side of the one of the first length of the first channel or the second length of the first channel, the first side proximate to the workpiece, and the second side distal from the workpiece, wherein the thermally resistive channel sleeve is further on a third side and a fourth side of the first length of the first channel or the second length of the first channel, the third side and the fourth side between the first side and the second side, and wherein the thermally resistive channel sleeve comprises a ceramic material. 

	‘375 further teaches that it is desirable to have a chuck or electrode plate temperature control system that is capable of providing a desired temperature profile or 

‘568 is analogous art in the field of Plasma processing apparatus (title), particularly positively controlling the temperature distribution of a semiconductor wafer during etching processing (abstract). ‘568 teaches that in order to realize a temperature distribution in which the temperature near the center of a semiconductor wafer during processing is set higher than the temperature near the outer periphery of the wafer, the temperature or flow rate of a coolant is controlled ([0010]).
 
‘947 is analogous art in the field of thermally zoned substrate holder assembly (title), in semiconductor manufacturing that processing systems ([0005]), particularly a plasma system ([0003]). ‘947 teaches that fin-like projections 46 having a depth D5 can extend towards the base of the temperature control elements 41A and 41B from the upper surface of the temperature control elements 41A and 41B (Fig. 2C, [0028], 2nd last sentence, note the fin-like projections are only at the top surface, that is, one high heat transfer surface the three low heat transfer surfaces), the temperature control elements 41A and 41B are concentric elements ([0039]), and Figs. 5A-B show an embodiment whereas fins 46 only in the inner temperature control element 41B but not in the outer temperature control element (which corresponds to outer zone for the inlet 34B and outlet 36B, see [0043]), for the purpose of effectively increase the wetted surface area through which heat is exchanged between the substrate holder 11 and the alumina ([0035], note alumina is a ceramic).

‘838 is analogous art in the field of heat pump (title), a heat exchanger (abstract). ‘838 teaches that a thermal insulator may be added to the pipe in zones where it is not desired to have a thermal exchange with the exterior … To this end, it is possible: to deposit inside this channel a first insulating layer, of a plastic or other type, the thickness of which is between a few µm and 1 mm ([0168]-[0169]). Note the added insulating layer/plastic results in low heat transfer surface.

	Note the fins of ‘947 is to increase the heat exchange while the insulating layer of ‘838 is opposite and to decrease the heat exchange.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have applied temperature set point higher at the center than the periphery of the wafer, as taught by ‘568, to the conduits 32a-32d in the bottom electrode 14 of ‘375. When using heating agent to these conduit (abstract of ‘375, allow a heating or cooling agent), it would have required higher heat transfer coefficient in the center region (conduit 32b) than the periphery region (inlet 34b), for the purpose other type insulation layer, as taught by ‘838, particularly the ceramic alumina insulator of ‘947, to the periphery region of the bottom electrode 14 of ‘375 for the three surfaces near the top surface of conduit 32a, as taught by ‘947 (modification only near the top surface, the claimed “wherein the thermally resistive channel sleeve is on a first side of the one of the first length of the first channel or the second length of the first channel but not on a second side of the one of the first length of the first channel or the second length of the first channel, the first side proximate to the workpiece, and the second side distal from the workpiece“), for the purpose of reducing/avoiding heat transfer at the periphery region, as taught by ‘838 ([0168]).

Note also ‘568 has independent temperature control 51, 52 (Fig. 3), therefore, would have control different temperature profile as well (e.g. lower temperature in the center regions).

‘375 further teaches the limitations of:
	Claim 2: wafer 18 is cooled during the etching process through a series of conduits 32a, 32b, 32c, and 32d embedded in the body 15 of bottom electrode 14 (col. 
the annular area occupied by conduit 32a is the claimed “wherein the first temperature zone comprises an annular portion of the showerhead or chuck surrounding the second temperature zone and wherein the showerhead or chuck is further coupled to a second heat transfer fluid loop, the second fluid loop passing through a first length of a second channel embedded in the temperature-controlled component subjacent to the first temperature zone of the component, the second channel separate from the first channel”.
Claim 3: Fig. 5 shows the length of the conduit 32b much larger than the length of inlet 34b, therefore, corresponding larger area in the conduit 32b than the area of inlet 34b (the claimed “wherein the first length has a lower heat transfer coefficient or heat transfer area than the second length of the first channel“), 
Fig. 5 also shows the length of the conduit 32a much larger than the length of inlet 34b (the claimed “wherein the first length has a lower heat transfer coefficient or heat transfer area than the first length of the second channel”, note again, because the starting point and end point of the first length is not defined, a portion of the inlet 34b can be considered the first length of the first channel),
Preferably, each conduit 32a-32d is connected to a coolant supply 38a-38d, respectively. In this way, the temperature of specific areas of wafer 18 can be independently regulated by varying the temperature and flow rate of the coolant heat transfer coefficient or heat transfer area than the first length of the second channel”).
Claim 5: Fig. 5 shows the length of the conduit 32b much larger than the length of inlet 34b, therefore, corresponding larger area in the conduit 32b than the area of inlet 34b (the claimed “wherein the heat transfer area along the first length of the first channel is lower than the second length of the first channel“), 

	The combination of ‘375, ‘568, and ‘838 also teaches the limitation of:
	Claim 4: by applying temperature set point higher at the center than the periphery of the wafer, as taught by ‘568, to the conduits 32a-32d in the bottom electrode 14 of ‘375. When using heating agent to these conduit (abstract), it would have required higher heat transfer coefficient in the center region (conduit 32b) than the periphery region (inlet 34b) (the claimed "wherein the heat transfer coefficient along the first length of the first channel is lower than the second length of the first channel“).
Claim 6 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘375, ‘568, and ‘838, as being applied to claim 3 rejection above, further in view of Choi (US 20060118243, hereafter ‘243).
The combination of ‘375, ‘568, and ‘838 does not teach the limitation of:


‘243 is analogous art in the field of Wafer support having cooling passageway for cooling a focus ring in plasma processing equipment (title). ‘243 criticizes that the focus ring 40 is hardly cooled by the coolant circulating through the cooling passage 50 and hence, the outer peripheral portion of the wafer 10 is not cooled sufficiently (Fig. 1, [0010]) and teaches that the first cooling passageway 501 is disposed directly beneath the first top surface 201 on which the wafer 100 rests, and the second cooling passageway 505 is disposed directly beneath the second top surface 205 (Fig. 3, [0026]), and Fig. 3 shows the second passageway 505 at the periphery region having a larger cross-sectional area.

At the time no later than the effective filing date, it would have been obvious to a person of ordinary skill in the art to have adopted larger cross section for the inlet 34b than the conduit 32b, for the purpose of compensating the in-sufficient cooling underneath the focus ring or the periphery region, as taught by '243. Note it would have been obvious to have added a focus ring of ‘243 to the bottom electrode 14 of ‘375 to prevent the etchant (plasma) from concentrating at the outer peripheral portion of the wafer 10, as taught by ‘243 ([0009]). 
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are persuasive and already addressed in the advisory action 12/24/2020.
In regarding to 35 USC 103 rejection of claims 1-5 over Gilchrist ‘375, Arai ‘568, Fink ‘947, Despesse ‘838, Applicants argue that they don’t understand the rejection by citing various parts of the references, but not the part of the rejection presented by the examiner, see the bottom of page 9 to the top of page 12.
This argument is found not persuasive.
The rejection is based on ‘375, ‘568, ‘947, and ‘838. (‘838 is tied together with ‘568 and ‘947, not by itself).
‘375 teaches a temperature profile of the wafer, ‘568 teaches center of the wafer is set at higher temperature than the periphery region. ‘947 teaches adding heat transfer fins at the upper side in the center region and alumina insulator to increase. ‘838 teaches that adding thermal insulator to avoid thermal exchange with the exterior. 
A person of ordinary skill in the art would have known the thermally resistive sleeve function opposite to the function of the fin. To manipulate thermal conductivity and temperature distribution, adding fins at one side surface is equivalent of adding thermal insulation sleeves on the other three side surfaces. As ‘568 teaches the temperature near the center of a semiconductor wafer during processing is set higher than the temperature near the outer periphery of the wafer, it would have been obvious to have added thermal insulation sleeves at the periphery region of the bottom electrode 14 of ‘375 instead of (or in addition to) adding the fins at the center region of the bottom electrode 14. As ‘947 teaches the fins does not have to be on all sides of the As whether the insulation sleeves is on only the top side of the channel (on the first side of the first length of the first channel, the previous claim), or on three upper sides (on the first, second and fourth sides of the first length of the first channel, the proposed amendment) is merely a design choice. As long as the upper side(s) of the first length of the first channel, it reduces the heat transfer at the peripheral regions.
To repeat, a person of ordinary skill would have known that by increasing the heat transfer in one region to create a temperature profile is the same as decreasing the heater transfer in another region to create the same temperature profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEATH T CHEN/Primary Examiner, Art Unit 1716